DETAILED ACTION
	Claims 1-10 and 12-20 are pending.
	All previously asserted prior art rejections are withdrawn in favor of new grounds of rejection.
	All previously asserted 35 U.S.C. 112, second paragraph rejections are withdrawn because the claims have been amended.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5, 8, 10, 12, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 2014/0327400) in view of Li et al. (US 2018/0337536).
	Regarding claim 1, Kudo et al. teaches a battery monitoring system for an electric vehicle comprising a battery array 110, 120, a plurality of cell controller ICs 100 (identifier) that communicates 
Kudo does not teach that the control module identifies a distinguishing characteristic of the battery array.  However, Li et al. teaches that battery controllers may store the model number of batteries to compensate for differences between them (par. 41).  Therefore, it would have been obvious to one of ordinary skill in the art to identify a model number of the batteries in the array of Kudo because Li teaches that such information can help to compensate for differences between cells.









[AltContent: textbox (Second resistor)][AltContent: textbox (First resistor)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    635
    738
    media_image1.png
    Greyscale

	Regarding claim 2, Kudo et al. teaches that parameter such as voltage are measured by the IC 100 and are communicated to the battery controller 200 (par. 37).
	Regarding claim 3, Kudo teaches that part of the IC 100 comprises a resistor (par. 15, 30-39, fig. 1).
Regarding claims 5, 10, 16, and 18 the Kudo combination does not teach that a model number is identified and stored by the programmable memory.  However, Li et al. teaches that battery controllers may store the model number of the battery to compensate for differences in batteries (par. 41).  The combination of Kudo, Rao, and Li does not explicitly state that the model numbers are stored in the 

	Regarding claim 8, Kudo teaches that the batteries form multiple arrays, wherein a first array has a first IC 100 (identifier) and a second array has a second IC 100 (identifier) (par. 15, 30-39, fig. 1).
Regarding claims 12 and 13, Kudo et al. teaches a battery monitoring system for an electric vehicle comprising a battery array 110, 120, a plurality of cell controller ICs 100 (identifier) that communicates with (is readable by) a battery controller 200, whereby the cell controller ICs 100 are installed with the batteries when they are installed in the vehicle (par. 15, 30-39, fig. 1). Kudo et al. teaches that parameter such as voltage are measured by the IC 100 and are communicated to the battery controller 200 (par. 37).
Kudo does not teach that the control module identifies a distinguishing characteristic of the battery array.  However, Li et al. teaches that battery controllers may store the model number of batteries to compensate for differences between them (par. 41).  Therefore, it would have been obvious to one of ordinary skill in the art to identify a model number of the batteries in the array of Kudo because Li teaches that such information can help to compensate for differences between cells.

	Claims 4, 6, 7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. and Li as applied above, further in view of Rao (US 2008/0297104).
	Regarding claims 4, 6, 17, and 20 Kudo does not teach that the IC 100 comprises an erasable programmable read only memory.  However, Rao teaches that battery monitors may suitable comprise 
	Regarding claim 7 and 19, the Kudo combination teaches an EPROM which can write information in the programmable memory (Rao, par. 18).  Kudo teaches that the IC 100 is functional while the batteries are installed in the vehicle (par. 15).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo and Li as applied above, further in view of Shimada (US 2018/0342774).
	Regarding claim 14, Kudo teaches that an electrical parameter such as voltage or current may be detected by the controller (par. 34).  Kudo does not teach that a resistance value of the resistor is identified.  However, Shimada teaches that one way to detect a battery current is to detect a voltage drop across a resistor (par. 43).  One of ordinary skill in the art would recognize that in order to detect the current in such a way the resistance would have to be identified (known).  Therefore, it would have been obvious to one of ordinary skill in the art to identify a resistance value of a resistor in Kudo because Shimada teaches that a resistor can be used to detect current and one of ordinary skill in the art would recognize that it’s necessary to identify the resistance of the resistor in order to detect the current.


Allowable Subject Matter
Claims 9, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 9, the Kudo combination does not teach a second resistor having a second resistance different from the resistance of the first resistor.
	Regarding claim 15, the Kudo combination does not teach that the resistance value is associated with a cell chemistry.
	Response to Arguments
Applicant's arguments filed 10-28-2021 have been fully considered but they are not persuasive. Applicant argues that the new claim limitation requiring “identifying a distinguishing characteristic” over comes the previous rejection.  However, the Li reference is now offered as teaching this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729